Exhibit 10.39

COLLATERAL ASSIGNMENT OF
INTEREST RATE CAP AGREEMENT

COLLATERAL ASSIGNMENT OF INTEREST RATE CAP AGREEMENT, dated as of November 29,
2006 (this “Assignment”), made by PH FEE OWNER LLC, a Delaware limited liability
company, and OPBIZ, L.L.C., a Nevada limited liability company, each having its
principal place of business at c/o OpBiz, L.L.C., 3667 Las Vegas Boulevard
South, Las Vegas, Nevada 89109 (collectively, “Assignor”), in favor of COLUMN
FINANCIAL, INC., a Delaware corporation having an address at 11 Madison Avenue,
New York, New York 10010 (“Assignee”).  Capitalized terms used but not defined
herein shall have the meanings assigned such terms in that certain Loan
Agreement, dated as of the date hereof, between Assignor, as borrower, and
Assignee, as lender (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”).


1.                     FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED BY ASSIGNOR, ASSIGNOR HEREBY
ASSIGNS, GRANTS, DELIVERS AND TRANSFERS TO ASSIGNEE, AS COLLATERAL, ALL OF ITS
INTEREST, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, NOW EXISTING OR HEREAFTER
ARISING, WHEREVER LOCATED, IN, TO AND UNDER THAT CERTAIN CONFIRMATION 
(REFERENCE NUMBER DPA609207), DATED NOVEMBER 29, 2006, BETWEEN ASSIGNOR AND SMBC
DERIVATIVE PRODUCTS LIMITED, AS THE COUNTERPARTY THEREUNDER (THE “COUNTERPARTY”)
(TOGETHER WITH THAT CERTAIN ISDA MASTER AGREEMENT (MULTICURRENCY-CROSS BORDER)
FORM DEEMED TO HAVE BEEN EXECUTED BY ASSIGNOR AND THE COUNTERPARTY CONCURRENTLY
WITH THE CONFIRMATION  PURSUANT TO THE TERMS OF SUCH CONFIRMATION , THE
“INTEREST RATE CAP AGREEMENT”), INCLUDING, BUT NOT LIMITED TO, ANY AND ALL
RIGHTS THAT SUCH ASSIGNOR MAY NOW OR HEREAFTER HAVE TO ANY AND ALL PAYMENTS,
DISBURSEMENTS, DISTRIBUTIONS OR PROCEEDS (COLLECTIVELY, THE “PAYMENTS”) OWING,
PAYABLE OR REQUIRED TO BE DELIVERED TO ASSIGNOR ON ACCOUNT OF THE INTEREST RATE
CAP AGREEMENT WITH RESPECT TO THE PERIOD COMMENCING ON THE DATE HEREOF AND
ENDING ON THE DATE ON WHICH ASSIGNOR SHALL HAVE REPAID THE LOAN IN ITS ENTIRETY,
AND ALL PROCEEDS OF ANY OR ALL OF THE FOREGOING (COLLECTIVELY, THE “CAP
COLLATERAL”).  ASSIGNOR HEREBY GRANTS TO ASSIGNEE A SECURITY INTEREST IN AND TO
THE INTEREST RATE CAP AGREEMENT, THE CAP COLLATERAL AND ALL PROCEEDS (AS DEFINED
IN THE UNIFORM COMMERCIAL CODE ADOPTED IN THE STATE OF NEW YORK (THE “UCC”))
THEREOF, TO HAVE AND TO HOLD THE SAME, UNTO ASSIGNEE, ITS SUCCESSORS AND
ASSIGNS, AND ASSIGNOR COVENANTS AND AGREES TO CAUSE ALL PAYMENTS TO BE MADE
DIRECTLY TO ASSIGNEE.  THIS ASSIGNMENT CONSTITUTES ADDITIONAL SECURITY FOR THE
OBLIGATIONS OF ASSIGNOR GOVERNED BY THE LOAN AGREEMENT AND SECURED OR EVIDENCED
BY THE OTHER LOAN DOCUMENTS.


2.                     COUNTERPARTY HEREBY CONSENTS TO THE ASSIGNMENT CONTAINED
IN PARAGRAPH 1 HEREOF AND AGREES THAT IT WILL MAKE ANY PAYMENTS THAT BECOME
PAYABLE UNDER OR PURSUANT TO THE INTEREST RATE CAP AGREEMENT DIRECTLY INTO THE
CASH MANAGEMENT ACCOUNT UNTIL SUCH TIME AS THIS ASSIGNMENT IS TERMINATED OR
OTHERWISE CANCELED, AT WHICH TIME THE COUNTERPARTY WILL BE INSTRUCTED TO MAKE
PAYMENTS TO OR ON BEHALF OF ASSIGNOR.


3.                     PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT, PAYMENTS
RECEIVED BY ASSIGNEE SHALL BE DEPOSITED INTO THE CASH MANAGEMENT ACCOUNT AND
APPLIED TO PAYMENTS BECOMING DUE UNDER THE NOTE, AS AND WHEN SUCH PAYMENTS ARE
DUE.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT (A) PAYMENTS RECEIVED BY
ASSIGNEE MAY BE APPLIED BY ASSIGNEE TO ANY PRINCIPAL, INTEREST AND OTHER AMOUNTS
OWING BY BORROWER UNDER THE NOTE AND THE OTHER LOAN

1


--------------------------------------------------------------------------------



DOCUMENTS IN SUCH ORDER AND PRIORITY AS ASSIGNEE SHALL DETERMINE IN ITS SOLE AND
ABSOLUTE DISCRETION AND (B) ASSIGNEE SHALL BE ENTITLED TO EXERCISE ALL REMEDIES
PROVIDED IN THE UCC WITH RESPECT TO THE SECURITY INTEREST BEING GRANTED HEREIN.


4.                     ASSIGNOR HEREBY COVENANTS AND AGREES THAT ASSIGNOR SHALL
NOT, WITHOUT FIRST OBTAINING ASSIGNEE’S OR ITS SUCCESSOR’S OR ASSIGN’S WRITTEN
CONSENT, CONVEY, ASSIGN, SELL, MORTGAGE, ENCUMBER, PLEDGE, HYPOTHECATE, GRANT A
SECURITY INTEREST IN, GRANT AN OPTION OR OPTIONS WITH RESPECT TO, OR OTHERWISE
DISPOSE OF (DIRECTLY OR INDIRECTLY, VOLUNTARILY OR INVOLUNTARILY, BY OPERATION
OF LAW OR OTHERWISE, AND WHETHER OR NOT FOR CONSIDERATION) THE INTEREST RATE CAP
AGREEMENT.  ASSIGNOR AND COUNTERPARTY HEREBY COVENANT AND AGREE THAT NEITHER
ASSIGNOR NOR COUNTERPARTY SHALL, WITHOUT FIRST OBTAINING ASSIGNEE’S OR ITS
SUCCESSOR’S OR ASSIGN’S WRITTEN CONSENT, AMEND, MODIFY, CANCEL OR TERMINATE THE
INTEREST RATE CAP AGREEMENT.  ASSIGNEE AGREES TO BE BOUND BY ALL OF THE TERMS,
COVENANTS AND CONDITIONS OF THE INTEREST RATE CAP AGREEMENT.


5.                     IN THE EVENT THAT FOR ANY REASON THE INTEREST RATE CAP
AGREEMENT EVER EXPIRES, OR IS TERMINATED, RESCINDED OR REVOKED AND, AS A RESULT
THEREOF, A TERMINATION FEE OR SUCH SIMILAR PAYMENT IS OWING TO ASSIGNOR BY
COUNTERPARTY, SUCH SUM IS AND SHALL BE CONSIDERED A PAYMENT AND A PART OF THE
CAP COLLATERAL AND SHALL BE HELD AND DISBURSED BY ASSIGNEE IN ACCORDANCE WITH
THE TERMS HEREOF; PROVIDED, THAT SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, ASSIGNEE WILL (A) MAKE SUCH TERMINATION FEE OR SIMILAR PAYMENT
AVAILABLE TO ASSIGNOR TO BE APPLIED TO THE REASONABLE AND CUSTOMARY COSTS AND
EXPENSES PAYABLE BY ASSIGNOR IN CONNECTION WITH ASSIGNOR’S REPLACEMENT OF THE
INTEREST RATE CAP AGREEMENT AND (B) DISBURSE THE BALANCE OF SUCH TERMINATION FEE
OR SIMILAR PAYMENT TO ASSIGNOR IF ASSIGNOR HAS REPLACED THE INTEREST RATE CAP
AGREEMENT IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS ASSIGNMENT AND THE
OTHER LOAN DOCUMENTS, AND SUCH REPLACEMENT INTEREST RATE CAP AGREEMENT IS IN
FACT IN FULL FORCE AND EFFECT.


6.                     ASSIGNOR REPRESENTS AND WARRANTS THAT:  (A) IT HAS THE
FULL POWER, RIGHT AND AUTHORITY TO ASSIGN ITS INTEREST IN THE CAP COLLATERAL,
(B) ASSIGNOR OWNS THE CAP COLLATERAL FREE AND CLEAR OF ALL LIENS AND CLAIMS OF
OTHERS AND ASSIGNOR HAS NOT TRANSFERRED, ASSIGNED, GRANTED A SECURITY INTEREST
IN OR OTHERWISE ENCUMBERED ITS INTEREST IN AND TO THE CAP COLLATERAL OTHER THAN
IN FAVOR OF ASSIGNEE, (C) NO SECURITY AGREEMENT, FINANCING STATEMENT OR OTHER
DOCUMENT IS ON FILE OR OF RECORD IN ANY PUBLIC OFFICE WITH RESPECT TO THE CAP
COLLATERAL, OTHER THAN IN FAVOR OF ASSIGNEE, (D) THE OBLIGATION OF THE
COUNTERPARTY UNDER THE INTEREST RATE CAP AGREEMENT TO MAKE PAYMENTS IS NOT
SUBJECT TO ANY DEFENSE OR COUNTERCLAIM ARISING FROM ANY ACT OR OMISSION OF
ASSIGNOR OR ANY AFFILIATE OF ASSIGNOR, (E) THE LOCATION OF ITS CHIEF EXECUTIVE
OFFICE IS THE ADDRESS SET FORTH IN THE CAPTION TO THIS ASSIGNMENT AND (F) UPON
THE FILING OF UCC FINANCING STATEMENTS NAMING ASSIGNOR AS DEBTOR AND ASSIGNEE AS
SECURED PARTY IN THE OFFICE OF THE DELAWARE SECRETARY OF STATE AND THE OFFICE OF
THE NEVADA SECRETARY OF STATE, ASSIGNEE WILL HAVE A FIRST PRIORITY PERFECTED
LIEN ON THE CAP COLLATERAL.


7.                     ASSIGNOR COVENANTS AND AGREES WITH ASSIGNEE AS FOLLOWS
(A) IT WILL COMPLY WITH ALL TERMS OF THE INTEREST RATE CAP AGREEMENT, (B) IT
WILL NOT WAIVE ANY PROVISION OF THE INTEREST RATE CAP AGREEMENT, FAIL TO DELIVER
A COPY OF ANY NOTICE RECEIVED FROM COUNTERPARTY TO ASSIGNEE OR, WITHOUT THE
PRIOR WRITTEN CONSENT OF ASSIGNEE, FAIL TO EXERCISE ANY RIGHT THEREUNDER AND (C)
IT WILL NOT CHANGE THE LOCATION OF ITS STATE OF ORGANIZATION FROM THE LOCATION
SPECIFIED IN THE CAPTION TO THIS ASSIGNMENT UNLESS, IN CONJUNCTION THEREWITH,
ASSIGNOR EXECUTES AND DELIVERS

2


--------------------------------------------------------------------------------



TO ASSIGNEE SUCH ADDITIONAL UCC FINANCING STATEMENTS AS ASSIGNEE SHALL
REASONABLY REQUEST TO ALLOW FOR ASSIGNEE’S CONTINUED PRIOR AND PERFECTED LIEN ON
THE CAP COLLATERAL.


8.                     ASSIGNOR FURTHER COVENANTS AND AGREES WITH ASSIGNEE THAT
IT WILL AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF ASSIGNEE,
AND AT THE SOLE EXPENSE OF ASSIGNOR, PROMPTLY AND DULY EXECUTE AND DELIVER SUCH
FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTION AS ASSIGNEE MAY
REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL BENEFITS
OF THIS ASSIGNMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED, INCLUDING,
WITHOUT LIMITATION, THE FILING OF ANY FINANCING OR CONTINUATION STATEMENTS UNDER
THE UCC.  ASSIGNOR ALSO HEREBY AUTHORIZES ASSIGNEE TO FILE ANY SUCH FINANCING OR
CONTINUATION STATEMENT WITHOUT THE SIGNATURE OF ASSIGNOR TO THE EXTENT PERMITTED
BY APPLICABLE LAW.  A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS
ASSIGNMENT SHALL BE SUFFICIENT AS A FINANCING STATEMENT FOR FILING IN ANY
JURISDICTION.


9.                     THIS ASSIGNMENT DOES NOT INCLUDE THE DELEGATION TO
ASSIGNEE OF ANY OF ASSIGNOR’S DUTIES, RESPONSIBILITIES OR OBLIGATIONS UNDER THE
INTEREST RATE CAP AGREEMENT, ASSIGNOR REMAINING LIABLE TO PERFORM ALL DUTIES,
RESPONSIBILITIES AND OBLIGATIONS TO BE PERFORMED BY ASSIGNOR THEREUNDER, AND
ASSIGNEE SHALL NOT HAVE ANY OBLIGATION OR LIABILITY UNDER THE INTEREST RATE CAP
AGREEMENT OR BY REASON OF OR ARISING OUT OF THIS ASSIGNMENT OR THE RECEIPT BY
ASSIGNEE OF ANY PAYMENT AND ASSIGNOR SPECIFICALLY AGREES TO INDEMNIFY AND
FOREVER HOLD ASSIGNEE HARMLESS FROM ANY CLAIM OR LIABILITY ON ACCOUNT THEREOF,
INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES INCURRED.


10.                   ASSIGNEE SHALL ONLY BE ACCOUNTABLE FOR PAYMENTS ACTUALLY
RECEIVED BY IT HEREUNDER.  ASSIGNEE’S SOLE DUTY WITH RESPECT TO THE CUSTODY,
SAFEKEEPING AND PHYSICAL PRESERVATION OF THE CAP COLLATERAL IN ITS POSSESSION,
UNDER SECTION 9-207 OF THE UCC OR OTHERWISE, SHALL BE TO DEAL WITH IT IN THE
SAME MANNER AS ASSIGNEE DEALS WITH SIMILAR PROPERTY FOR ITS OWN ACCOUNT. 
NEITHER ASSIGNEE NOR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL
BE LIABLE FOR FAILURE TO DEMAND, COLLECT OR REALIZE UPON ALL OR ANY PART OF THE
CAP COLLATERAL OR FOR ANY DELAY IN DOING SO OR SHALL BE UNDER ANY OBLIGATION TO
SELL OR OTHERWISE DISPOSE OF ANY CAP COLLATERAL UPON THE REQUEST OF ASSIGNOR OR
ANY OTHER PERSON OR TO TAKE ANY OTHER ACTION WHATSOEVER WITH REGARD TO THE CAP
COLLATERAL OR ANY PART THEREOF.  THE POWERS CONFERRED ON ASSIGNEE HEREUNDER ARE
SOLELY TO PROTECT ASSIGNEE’S INTERESTS IN THE CAP COLLATERAL AND SHALL NOT
IMPOSE ANY DUTY UPON ASSIGNEE TO EXERCISE ANY SUCH POWERS.  ASSIGNEE SHALL BE
ACCOUNTABLE ONLY FOR AMOUNTS THAT THEY ACTUALLY RECEIVE AS A RESULT OF THE
EXERCISE OF SUCH POWERS, AND NEITHER IT NOR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ASSIGNOR FOR ANY ACT OR FAILURE TO
ACT HEREUNDER, EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


11.                   ANY NOTICES REQUIRED TO BE GIVEN UNDER THIS ASSIGNMENT
SHALL BE GIVEN IN THE MANNER PROVIDED IN THE LOAN AGREEMENT.


12.                   THIS ASSIGNMENT MAY NOT BE MODIFIED, AMENDED OR TERMINATED
EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY ALL OF THE PARTIES HERETO.


13.                   ANY PROVISION OF THIS ASSIGNMENT WHICH IS PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION

3


--------------------------------------------------------------------------------



OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


14.                   ASSIGNEE SHALL NOT BY ANY ACT (EXCEPT BY A WRITTEN
INSTRUMENT), DELAY, INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED
ANY RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN ANY EVENT OF DEFAULT OR
IN ANY BREACH OF ANY OF THE TERMS AND CONDITIONS HEREOF.  NO FAILURE TO
EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE PART OF ASSIGNEE ANY RIGHT, POWER
OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF.  NO SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  A WAIVER BY ASSIGNEE OF ANY RIGHT OR REMEDY HEREUNDER ON ANY ONE
OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY RIGHT OR REMEDY WHICH ASSIGNEE
OTHERWISE HAVE ON ANY FUTURE OCCASION.  THE RIGHTS AND REMEDIES HEREIN PROVIDED
ARE CUMULATIVE, MAY BE EXERCISED SINGULARLY OR CONCURRENTLY AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


15.                   THE PARTIES HERETO HEREBY NOTIFY COUNTERPARTY OF THIS
ASSIGNMENT AND THE SECURITY INTERESTS GRANTED TO ASSIGNEE HEREUNDER AND INSTRUCT
COUNTERPARTY TO MAKE ALL PAYMENTS TO BE MADE UNDER OR PURSUANT TO THE TERMS OF
THE INTEREST RATE CAP AGREEMENT, WITHOUT SET-OFF, DEFENSE OR COUNTERCLAIM, TO
ASSIGNEE IN ACCORDANCE WITH WRITTEN INSTRUCTIONS (SUBJECT TO THE TERMS HEREOF)
DELIVERED BY ASSIGNEE, ITS SUCCESSORS OR ASSIGNS, TO COUNTERPARTY AT THE ADDRESS
SET FORTH UNDER ITS SIGNATURE HERETO.


16.                   THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE.


17.                   THIS ASSIGNMENT SHALL TERMINATE UPON THE EARLIER TO OCCUR
OF (A) THE TERMINATION OR EXPIRATION OF THE INTEREST RATE CAP AGREEMENT AND (B)
THE PAYMENT IN FULL OF THE LOAN.


18.                   THIS ASSIGNMENT SHALL BE BINDING UPON AND SHALL INURE TO
THE BENEFIT OF ASSIGNOR AND ASSIGNEE AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


19.                   THIS ASSIGNMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL
CONSTITUTE ONE INSTRUMENT.


20.                   ASSIGNEE SHALL HAVE THE RIGHT TO ASSIGN THIS ASSIGNMENT
AND THE OBLIGATIONS HEREUNDER IN CONNECTION WITH THE ASSIGNMENT OF THE LOAN. 
THE PARTIES HERETO ACKNOWLEDGE THAT FOLLOWING THE EXECUTION AND DELIVERY OF THIS
ASSIGNMENT, ASSIGNEE MAY SELL, TRANSFER AND ASSIGN THIS ASSIGNMENT, THE LOAN AND
THE OTHER LOAN DOCUMENTS.  ALL REFERENCES TO “ASSIGNEE” HEREUNDER SHALL BE
DEEMED TO INCLUDE THE ASSIGNS OF ASSIGNEE AND THE PARTIES HERETO ACKNOWLEDGE
THAT ACTIONS TAKEN BY ASSIGNEE HEREUNDER MAY BE TAKEN BY ASSIGNEE’S AGENTS AND
BY THE AGENTS OF THE ASSIGNS OF ASSIGNEE.


21.                   THE PROVISIONS OF SECTION 9.4 OF THE LOAN AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE AS IF FULLY SET FORTH HEREIN.

4


--------------------------------------------------------------------------------



22.                   IN CONSIDERATION OF THE FOREGOING AGREEMENT BY THE
COUNTERPARTY, ASSIGNOR AND ASSIGNEE AGREE THAT (A) COUNTERPARTY SHALL BE
ENTITLED TO CONCLUSIVELY RELY (WITHOUT ANY INDEPENDENT INVESTIGATION) ON ANY
NOTICE OR INSTRUCTIONS FROM ASSIGNEE IN RESPECT OF THE INTEREST RATE CAP
AGREEMENT AND (B) COUNTERPARTY SHALL BE HELD HARMLESS AND SHALL BE FULLY
INDEMNIFIED BY ASSIGNOR, FROM AND AGAINST ANY AND ALL CLAIMS, OTHER THAN THOSE
ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF COUNTERPARTY, AND
FROM AND AGAINST ANY DAMAGES, PENALTIES, JUDGMENTS, LIABILITIES, LOSSES OR
EXPENSES (INCLUDING ATTORNEY’S FEES AND DISBURSEMENTS) REASONABLY INCURRED BY
COUNTERPARTY AS A RESULT OF THE ASSERTION OF ANY CLAIM, BY ANY PERSON OR ENTITY,
ARISING OUT OF, OR OTHERWISE RELATED TO, ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY COUNTERPARTY IN RELIANCE UPON ANY SUCH INSTRUCTIONS OR NOTICE PROVIDED
BY ASSIGNEE.

23.           If Assignor consists of more than one Person, the obligations and
liabilities of each such Person shall be joint and several.

[NO FURTHER TEXT ON THIS PAGE]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment on
the day and year first written above.

ASSIGNOR:

PH FEE OWNER LLC, a Delaware limited liability company

 

 

 

By:

______________________________

 

 

Name:

 

 

Title:

 

 

 

 

OPBIZ, L.L.C., a Nevada limited liability company

 

 

 

By:

______________________________

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE:

COLUMN FINANCIAL, INC., a Delaware limited liability company

 

 

 

By:

______________________________

 

 

Name:

 

 

Title:

 

6


--------------------------------------------------------------------------------


THE UNDERSIGNED HEREBY ACKNOWLEDGES RECEIPT OF NOTICE OF THE FOREGOING
ASSIGNMENT AND CONSENTS THERETO AND AGREES THAT THE UNDERSIGNED SHALL HEREAFTER
CAUSE ALL PAYMENTS REQUIRED TO BE MADE BY THE UNDERSIGNED PURSUANT TO THE TERMS
OF THE INTEREST RATE CAP AGREEMENT TO BE MADE DIRECTLY TO ASSIGNEE, ITS
SUCCESSORS OR ASSIGNS, IN ACCORDANCE WITH WRITTEN INSTRUCTIONS (BUT SUBJECT TO
THE TERMS OF THE ASSIGNMENT) TO BE DELIVERED BY ASSIGNEE, ITS SUCCESSORS OR
ASSIGNS, TO THE UNDERSIGNED AT THE ADDRESS SET FORTH BELOW.  THE UNDERSIGNED
FURTHER AGREES THAT ALL SUCH PAYMENTS SHALL BE MADE TO ASSIGNEE WITHOUT SET-OFF,
DEFENSE OR COUNTERCLAIM.  THE UNDERSIGNED AGREES THAT IT SHALL NOT AMEND OR
MODIFY THE INTEREST RATE CAP AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
ASSIGNEE, ITS SUCCESSORS OR ASSIGNS.

COUNTERPARTY:

SMBC DERIVATIVE PRODUCTS LIMITED

 

By: SMBC Capital Markets, Inc.

Its: Agent

 

By:

____________________________________

 

Name: R. Spencer Smith

 

Title: Vice President

 

 

 

 

By:

____________________________________

 

Name: Rozina Dewji

 

Title: Assistant Vice President

 

Address for notice:

SMBC Derivative Products Limited

Eighth Floor, Temple Court

11 Queen Victoria Street

London EC4N 4TA United Kingdom

Attention: Swaps Administration

Facsimile No.: (44 207) 786 1419

Telephone No.: (44 207) 786 1400

with a copy to:

SMBC Capital Markets, Inc.

277 Park Avenue, Fifth Floor

7


--------------------------------------------------------------------------------


New York, NY  10172  USA

Attention: President

Facsimile No.: (212) 224-4948

                   (212) 224-5111 (for payment and reset notices)

Telephone No.: (212) 224-5021

 

8


--------------------------------------------------------------------------------